Case 8:21-cv-00768-JVS-KES Document 36-1 Filed 07/12/21 Page 1 of 4 Page ID #:513



   1   DAVIDA BROOK (275370)
       dbrook@susmangodfrey.com
   2   KRYSTA KAUBLE PACHMAN (280951)
       kpachman@susmangodfrey.com
   3   SUSMAN GODFREY L.L.P.
       1900 Avenue of the Stars, Suite 1400
   4   Los Angeles, California 90067-6029
       Telephone: (310) 789-3100
   5   Facsimile: (310) 789-3150
   6   ARUN SUBRAMANIAN (Pro Hac Vice)
       asubramanian@susmangodfrey.com
   7   TAMAR LUSZTIG (Pro Hac Vice)
       tlusztig@susmangodfrey.com
   8   SUSMAN GODFREY L.L.P.
       1301 Avenue of the Americas, 32nd Fl.
   9   New York, NY 10019-6023
       Telephone: (212) 336-8330
  10   Facsimile: (212) 336-8340
  11   Steve Cohen (Pro Hac Vice)
       scohen@pollockcohen.com
  12   POLLOCK COHEN LLP
       60 Broad Street, 24th Fl.
  13   New York, NY 10004
       Telephone: (212) 337-5361
  14
       Attorneys for Plaintiffs
  15
  16                        UNITED STATES DISTRICT COURT
  17                      CENTRAL DISTRICT OF CALIFORNIA
  18                                SOUTHERN DIVISION
  19
        JANE DOES NO. 1-6 AND JOHN              Case No. 8:21-cv-00768-JVS-KES
  20    DOES NO. 2, 3, and 5, on behalf of
        themselves and all others similarly     Hon. James V. Selna
  21    situated,

  22                 Plaintiffs,                DECLARATION OF KRYSTA
                                                KAUBLE PACHMAN IN
  23    vs.                                     SUPPORT OF PLAINTIFFS’
                                                NOTICE OF UNOPPOSED
  24    REDDIT, INC.                            MOTION AND MOTION FOR
                                                LEAVE TO PROCEED UNDER
  25                 Defendant.                 PSEUDONYMS

  26                                            Hearing:   August 9, 2021
                                                Courtroom: 10C
  27                                            Time:      1:30 p.m.

  28
Case 8:21-cv-00768-JVS-KES Document 36-1 Filed 07/12/21 Page 2 of 4 Page ID #:514



   1         I, Krysta Kauble Pachman, declare as follows:
   2         1.     I am a member in good standing of the bar of this Court, an active
   3   member of the State Bar of California, a partner in the law firm of Susman Godfrey
   4   L.L.P., and an attorney for the plaintiff in the above-captioned action. I am familiar
   5   with the facts set forth in this declaration and, if called as a witness, could and would
   6   testify competently thereto.
   7         2.     I make this declaration in support of Plaintiff’s Motion for Leave to
   8   Proceed under Pseudonyms.
   9         3.     Attached hereto as “Exhibit A” is a true and correct copy of an email
  10   exchange that occurred between counsel on June 28, 2021.
  11         I hereby declare under penalty of perjury under the laws of the United States
  12   that the foregoing is true and correct to the best of my knowledge.
  13         Executed this 12th day of July, 2021, at Los Angeles, California.
  14
                                              By     /s/Krysta K. Pachman
  15                                                 Krysta K. Pachman
                                               Attorneys for Plaintiffs
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                   2
Case 8:21-cv-00768-JVS-KES Document 36-1 Filed 07/12/21 Page 3 of 4 Page ID #:515




                        Exhibit A
Case 8:21-cv-00768-JVS-KES Document 36-1 Filed 07/12/21 Page 4 of 4 Page ID #:516


   From:             Tan, Zach
   To:               Halley Josephs; Dore, Michael H.
   Cc:               Evangelis, Theane; Linsley, Kristin A.; Riff, Emily; Arun Subramanian; Davida Brook; Simon DeGeorges; Krysta
                     Pachman; Tamar Lusztig
   Subject:          RE: Doe v. Reddit (C.D. Cal. No. 8:21-cv-000768) - Plaintiff"s First RFPs and ROGs to Defendant
   Date:             Monday, June 28, 2021 3:07:24 PM


   EXTERNAL Email
   Halley:

   Thank you for your follow-up.

   1. Motion for leave to proceed under a pseudonym: To be clear, our position is that we will agree
   to use a pseudonym in publicly filed documents, but we reserve the right to object and to seek
   dismissal if the Plaintiffs do not disclose their identities to Reddit.

   2. Dates for Initial Disclosures and 26(f) report: On our call, you took the position that the parties’
   Joint 26(f) report would be due on July 7 and did not mention July 12. Please confirm when you
   believe the report and parties’ initial disclosures are due.

   3. Joint 26(f) report: We are in the process of preparing our draft of the Joint 26(f) report. As we
   have stated, it is impossible for Reddit to complete portions of the Joint 26(f) report when you are
   filing an amended complaint that, in your words, potentially adds new parties, allegations, and
   causes of action. Nevertheless, we will forward you a draft of our portions of the report this week.

   4. Protective Order: As we stated on the call, Reddit is willing to agree to the following:

   Reddit will not identify Plaintiffs’ names in any publicly filed document. Plaintiffs agree that their
   names will be filed under seal with the Court upon final judgment, so as to establish the res judicata
   effect of such a judgment.

   Given the simplicity of this position, we do not believe that it is necessary to send you edits to your
   draft protective order, especially since that draft covered a range of topics and subject matter
   beyond the issue of Plaintiffs’ identities. Please let us know if you are willing to agree to the above
   terms. If so, we are willing to formalize that agreement as necessary.

   Thank you,
   Zach Tan


   GIBSON DUNN
   Gibson, Dunn & Crutcher LLP
   555 Mission Street, San Francisco, CA 94105-0921
   Tel +1 415.393.8201 • Fax +1 415.229.3502
   ZTan@gibsondunn.com • www.gibsondunn.com
